United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   July 12, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 04-50702
                           Summary Calendar



UNITED STATES OF AMERICA

                     Plaintiff - Appellee

     v.

HECTOR ZEUS SOTO-MEJIA

                     Defendant - Appellant

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                   USDC No. 3:03-CR-1051-3-PRM
                       --------------------

Before KING, Chief Judge, and JONES and DeMOSS, Circuit Judges.

PER CURIAM:*

     Hector Zeus Soto-Mejia (Soto) appeals his conviction and

sentence for conspiracy to possess with intent to distribute

1,000 kilograms or more of marijuana (count one), possession with

intent to distribute a quantity of marijuana (count two), and

possession with intent to distribute 1,000 kilograms or more of

marijuana (count five).

     Soto argues that the district court clearly erred in

reducing his offense level by two levels for his minor


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-50702
                                  -2-

participation in the offenses, rather than by four levels for his

minimal participation in the offenses.      He contends that the

factual basis of his plea indicated that his only participation

in the vast drug enterprise was his loading of marijuana from a

warehouse into a tractor-trailer on two occasions, that he had

little knowledge or understanding of the scope and structure of

the enterprise, and that others who were higher up in the

conspiracy received sentences that were lower than or equal to

his sentence.

     The fact that Soto loaded and unloaded boxes of marijuana to

and from tractor-trailers and a warehouse on three separate

occasions, the fact that Soto accompanied a marijuana shipment

after it was loaded on one of those occasions, and the fact that

two tractor-trailers that were loaded at the warehouse, one of

which Soto loaded, contained thousands of pounds of marijuana

indicate that Soto in fact knew the scope and structure of the

enterprise.     See U.S.S.G. § 3B1.2, comment. (n.4); United States

v. Becerra, 155 F.3d 740, 757 (5th Cir. 1998).      Furthermore, the

district court was not required to find, based solely on Soto’s

bare assertion that he did not know of the scope or structure of

the enterprise, that such a role adjustment was warranted.         See

U.S.S.G. § 3B1.2, comment. (n.3(C)).    Accordingly, the district

court did not clearly err in determining that Soto was not

entitled to a minimal-role downward adjustment.
                            No. 04-50702
                                 -3-

     Soto’s conviction and sentence are AFFIRMED.   We REMAND to

the district court for correction of the judgment pursuant to

FED. R. CRIM. P. 36 to reflect that Soto was convicted under count

two of possession with intent to distribute “a quantity” of

marijuana, rather than possession with intent to distribute

“>1000 kgs” of marijuana.